Metcalf, J.
This action is brought for the sole purpose of having the question decided whether the legacy of four thousand *473dollars bequeathed to Cornelia Workman lapsed by reason of her decease while the testator was alive. And the court have no doubt that it did lapse, and that the plaintiff’s claim to a part of that $4000, if she has any legal claim, is under the residuary clause in the will. This is admitted by the plaintiff’s counsel, if the legacy lapsed; but it is contended that the twenty thousand dollars given to the five persons named in the fourth clause in the will were given to them as a class, and are to be equally divided among the four who survived the testator. And if this were a bequest to a class, the plaintiff’s claim wo.uld be sustained. But the authorities on this subject conclusively show that it is an established general rule of law, that when the parties to whom a legacy is given are not described as a class, but by their individual names — though they may constitute a class — the death of any one of them, before the testator, causes a lapse of the legacy intended for the legatee so dying. Smith on Real and Personal Property, 810, 811.
We have so recently had this matter before us, in Jackson v. Roberts, 14 Gray, 546, that we need not do more than to refer to that case, which was ably argued, and considerately examined. We found reasons for taking that case out of the general rule. We find none in this case.
What may be the legal claim of the plaintiff, as one of the surviving residuary legatees, upon the lapsed legacy, is a question not now before us, on which we therefore forbear to express any opinion. Indeed, we do not understand that, on this point, there will be any difference of opinion between the parties, after we have decided, as we now do, that the legacy to Cornelia lapsed.

Judgment for the defendant.